Citation Nr: 0217351	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-23 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral basal 
laminar disease of the eyes.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1968 to 
April 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the CAVC.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  
They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304); Chairman's Memorandum No. 01-02-01 (January 29, 
2001) (noting one such action is where an appellant has 
requested a field hearing, either a Travel Board hearing or 
a local Hearing Officer (Decision Review Officer) hearing).  

It is a basic principle of veterans' law that the Board 
shall decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
1991 & Supp. 2002).



A Board hearing was scheduled to be held on February 6, 2003 
in Washington, DC, and the appellant was notified of this.  
On November 14, 2002, the Board received a request from the 
appellant that his hearing be rescheduled and changed to a 
videoconference hearing for which he would appear at the 
Phoenix RO.  

Pursuant to 38 C.F.R. § 20.702(c)(1) (2002), the request is 
granted, and the hearing will be rescheduled.  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1. The appellant has the right to submit 
additional evidence and argument on 
the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2. The appellant should be scheduled to 
appear at a videoconference hearing as 
soon as it may be feasible.  Notice 
should be sent to the appellant, a 
copy of which should be associated 
with the claims file.

3. The appellant should be asked to 
submit any other information, 
evidence, or arguments that may be 
pertinent to the appeal at that time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


